Order unanimously affirmed without costs. Memorandum: Supreme Court properly denied the motion of defendants Benito Olivieri Mason Construction, Inc. and Benito Olivieri and the cross motion of defendants J.M. Braun Builders, Inc., John Braun and Carol Braun to dismiss the causes of action pursuant to General Municipal Law § 205-a. Defendants contend that the revival clause in that statute (General Municipal Law § 205-a [2]) unconstitutionally deprives them of property without due process of law. Defendants contend that they were entitled to rely upon the Court of Appeals’ affirmance of our order dismissing plaintiffs’ action against them prior to the 1996 amendment of General Municipal Law § 205-a (Zanghi v Niagara Frontier Transp. Commn., 85 NY2d 423).
“[T]he Legislature may constitutionally revive a personal cause of action where the circumstances are exceptional and are such as to satisfy the court that serious injustice would result to plaintiffs not guilty of any fault if the intention of the Legislature were not effectuated” (Gallewski v Hentz & Co., 301 NY 164, 174; see also, Hymowitz v Lilly & Co., 73 NY2d 487, 514, cert denied 493 US 944). We conclude that General Municipal Law § 205-a, enacted to ameliorate the harsh effects of the common-law firefighters rule and expand the rights of injured firefighters (see, Raquet v Braun, 90 NY2d 177, 184), meets that standard. (Appeals from Order of Supreme Court, Erie County, Glownia, J. — Dismiss Pleading.) Present — Pigott, Jr., P. J., Wisner, Scudder and Lawton, JJ.